Citation Nr: 9928223	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

In a June 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for PTSD to the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) for additional 
development of the record.  The Board again remanded the 
issue of entitlement to service connection for PTSD to the RO 
in a November 1998 decision.  A review of the record reflects 
that additional development of the record has been completed 
and a VA examination has been conducted.  Thus, the case has 
now been returned to the Board for appellate consideration.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The record does not indicate that the veteran engaged in 
combat with the enemy.

3.  Competent evidence of a nexus between a verified in-
service stressor and a diagnosis of PTSD has not been 
presented.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in July 1963, the veteran's systems were 
clinically evaluated as normal with the exception of 
identifying body marks.  Upon separation examination dated in 
July 1966, the veteran's systems were again clinically 
evaluated as normal with the exception of a birthmark.  
Reserve physical examinations dated in March 1967 and March 
1968 reflect the veteran's systems were clinically evaluated 
as normal with the exception of a birthmark.  Clinical 
records are silent for treatment, diagnoses, or complaints 
relevant to a mental condition or PTSD.  

Service personnel records reflect the veteran received the 
National Defense Service Medal, the Armed Forces 
Expeditionary Medal (Vietnam), and the Vietnam Service Medal 
for service in Vietnam operations from April 18 through May 
8, 1966.  The veteran's military occupational specialty was 
that of an electrician's mate.

The Deck Log Books from the U.S.S. Ranger dated from January 
1, 1965 to March 31, 1965 reflect a January 5, 1965 entry 
that serviceman K. D. Wick was pronounced dead after having 
apparently died in his sleep.  The cause of death was noted 
as unknown.  The records further reflect several reports of 
hanger fires with no casualties noted.  A January 23, 1965 
entry reflects a pilot and co-pilot were rescued with no 
injuries to the pilot, co-pilot, or crew members.  A March 2, 
1965 entry reflects the ship was in the general vicinity of a 
downed aircraft and commenced the transfer of personnel and 
equipment from the downed aircraft by helicopter.  The record 
is silent as to injuries or fatalities.  A March 15, 1965 
entry reflects that a pilot crashed into the sea and sank.  A 
helicopter was noted as proceeding to the area of the crash 
to commence a search for the pilot.  

Private hospital records dated in June 1986 reflect the 
veteran underwent a coronary angioplasty.  A discharge 
diagnosis of organic heart disease was noted.  

A VA discharge summary dated from November 1986 to February 
1987 reflects the veteran was admitted into an alcohol 
program and treated with alcohol counseling and Antabuse 
therapy.  

A VA discharge summary dated in June 1987 reflects the 
veteran was admitted to an alcohol program.  The veteran was 
treated with Antabuse and alcohol counseling.  

A VA discharge summary dated in October 1987 reflects 
diagnoses of unstable angina, ethyl alcohol abuse, status 
post angioplasty in June 1986, and myocardial infarction 
ruled out.  

VA outpatient treatment records dated from April 1988 to 
August 1992 reflect treatment for a work-related head injury 
and depression.  Various relevant assessments of depression, 
dysthymic disorder, and PTSD were noted.  An undated 
psychosocial evaluation reflects the veteran was referred by 
Alcohol Counseling Services.  The veteran described his 
emotional status as down and referenced his job and financial 
situation.  It was noted that the veteran was taking 
antidepressants.  The examiner noted that the veteran did 
seem to still have some ties with Vietnam.  He wore a large 
homemade belt buckle with his tour of duty on it and a belt 
knife.  The examiner also noted that other than the belt 
buckle and belt knife, the veteran did not fit the mode of a 
stereotypical Vietnam veteran.  

Private treatment records dated from October 1992 to March 
1993 reflect treatment and counseling for depression and 
anxiety.

Undated records from the Idaho Vet Center, received by the RO 
in March 1993 reflect diagnoses of chronic PTSD, recurrent 
major depression, and alcohol dependence.  Psychosocial 
stressors were noted as potential job loss, isolation, heart 
attacks, and the impending death of a close friend.  

In an April 1993 letter, the veteran reported that he served 
aboard the U.S.S. Ranger during 1964 and 1965.  The veteran 
reported that his ship was involved in the first retaliatory 
strikes against North Vietnam, launched strikes almost 24 
hours a day, and organized the rescue of pilots.  The veteran 
stated that he participated in the rescue missions by 
operating a winch and going into the water to help the pilot 
hook up.  The veteran stated that on the last mission they 
were fired upon by a small fishing boat.  The veteran stated 
the "door gunney" was struck and he picked up a gun and 
started firing.  The veteran reported that he killed everyone 
in the fishing boat, including the kids.  The veteran also 
reported a separate incident where he was standing watch in 
one of the ship's engine rooms.  The veteran stated that on 
one occasion after his watch, the engine room caught fire and 
his watch relief was killed.  The veteran stated he helped 
bring his relief out.  The veteran also stated that while 
working in the freezers on one occasion he saw dead bodies 
which were stored there.  

In June 1993 statements, the veteran submitted the name of 
the serviceman killed in the engine room fire as K. D. Wick, 
the approximate date of the fire as April 1965, his specific 
service assignment, and the name of the gunner aboard the 
helicopter when it was attacked by a fishing boat as A. R. 
Harms.  

Upon VA PTSD examination dated in June 1993, the veteran 
reported his family upbringing as benign, but stated he felt 
distant from his family and did not keep in contact with 
them.  The veteran reported drinking heavily from 1972 until 
1980, when he began a pattern of binge drinking until 1987 at 
which time he entered a treatment program.  The veteran 
reported he still had occasional episodes of binge drinking.  
The veteran reported his 28 year marriage as amiable and 
stated he kept up with his two children.  The veteran also 
reported he had worked until two years earlier when he fell 
off of a billboard.  The veteran stated he was depressed 
continuously.  The veteran reported difficulty staying asleep 
and frequent nightmares.  The veteran reported being fired 
upon while on a pilot rescue mission and firing at a fishing 
boat containing old men, old women, and children.  The 
examiner noted the veteran related his story in a clear and 
coherent fashion with difficulty controlling his emotions 
during certain parts of the story about events in combat.  
The examiner also noted the veteran appeared mild to 
moderately depressed.  The examiner noted there was no 
evidence of any disorder in the progression of his thoughts 
and abstracting ability and judgment were considered good.  
Relevant diagnoses of PTSD, alcohol dependence in partial 
remission, and dysthymia were noted.  

A private neuropsychological evaluation dated in June 1993 
reflects the veteran reported he did not like to be with 
people, that he did not have any friends, and that he liked 
to be alone.  The veteran described his relationship with his 
wife as fair and admitted to having communication problems 
with his wife.  The examiner noted the veteran was unemployed 
and unable to work due to physical and cognitive problems 
related to a work accident.  The examiner noted the veteran's 
affect as somewhat constricted in range and intensity; 
thought processes appeared logical and goal directed.  The 
veteran denied experiencing appetite disturbance or suicidal 
ideation.  The veteran admitted to sleeping too much and 
stated everything made him angry lately.  The veteran also 
stated that he felt "demeaned" since his accident because 
he was not working.  The examiner noted that personality 
evaluation suggested significant mood disturbance.  The 
examiner concluded that the results of this evaluation 
supported the hypotheses that the veteran sustained a mild 
head injury and there was evidence of significant cognitive 
dysfunctioning as a result of the injury.  The examiner also 
noted that the veteran had probably had significant problems 
with his mood for many years and it was likely that the 
cognitive deficits associated with his head injury and the 
resulting frustration had exacerbated his mood problems.  
Relevant impressions of dysthymia, and PTSD, by history, were 
noted.  

VA treatment records dated from December 1993 to March 1994 
reflect the veteran was admitted to an inpatient PTSD 
treatment program.  Continuous and regular outpatient follow-
up was recommended for a period of four months.  Relevant 
diagnoses of chronic PTSD, dysthymia with episodes of major 
depression, and alcohol abuse in remission were noted.  

A February 1995 statement from the veteran's spouse reflects 
the veteran was an optimistic, positive and gentle person 
before going to Vietnam and he came back angry and withdrawn.  
The veteran's spouse stated he was moody and extremely 
depressed.  

A copy of a letter written by the veteran to his spouse dated 
in April 1965 was received by the RO in September 1995.  The 
letter reflects the veteran had been assigned to watch duty 
in the engine rooms.  The veteran stated that he had to 
record gauge readings in a log book, and on one occasion he 
forgot where one of the gauges was located so he copied a 
previous reading for that gauge into the log book.  The 
veteran further stated that sometime after his watch ended 
there was a fire in the engine room and his watch relief was 
killed in the fire.  The veteran wrote that he found the 
deceased serviceman.  

A copy of an undated newspaper clipping was received by the 
RO in September 1995.  The clipping reflects that a 
serviceman by the name of E. C. Cronk was awarded a medal for 
rescuing four shipmates from a fire and smoke filled 
compartment on the U.S.S. Ranger.  

A statement from a private clinical social worker dated in 
September 1995 reflects the veteran had significant confusion 
about the sequence of events he experienced in Vietnam.  It 
was also noted the veteran had been suicidal frequently in 
the previous four months.  It was noted that he suffered from 
PTSD, major depressive episodes, and alcohol abuse in partial 
remission.  The veteran's prognosis was noted as poor and 
full recovery unlikely in view of the long-standing 
difficulties and intensity of past treatment.

A February 1966 letter from the veteran to his spouse was 
received by the RO in September 1995.  The letter is silent 
as to any of the veteran's claimed stressors.  

An April 26, 1966 letter from the veteran to his spouse was 
received by the RO in September 1995.  The letter reflects 
they had lost two planes but recovered both pilots.  The 
letter is silent as to the veteran's participation in the 
recovery of the pilots.  The letter further reflects the 
death of a serviceman on the flight deck and a fire.

An April 29, 1966 letter from the veteran to his spouse was 
received by the RO in September 1995.  The letter reflects an 
electrical fire was incurred the previous night.  The veteran 
also stated he did not qualify for combat pay that month.

At his RO hearing in September 1995, the veteran testified 
that he flew 19 missions with the helicopter recovery 
squadron and was selected because as an Eagle Scout he had 
been involved with the San Bernadino County Sheriff's Search 
and Rescue Team.  (Transcript, page 3).  The veteran reported 
that on one mission the helicopter was attacked by a small 
fishing boat and he fired on the four people in the boat.  
(Transcript, pages 4-6).  The veteran also reported while on 
watch in the engine room he had to read gauges.  While on 
watch he forgot where one of the gauges was and was afraid to 
ask anyone so he went back to the last entry for that gauge 
and wrote down the same reading.  The veteran stated that he 
instructed his relief to do the same thing.  The veteran 
reported that a fire erupted in the engine room during his 
relief's watch and the relief had been reported as missing.  
The veteran also stated the fire was caused by a fuel oil 
service pump which overheated.  The veteran expressed guilt 
that the fire was his fault.  (Transcript, pages 6-8).  The 
veteran also reported that he could not remember the name of 
the relief killed in the fire.  (Transcript, page 9).  The 
veteran's spouse testified she learned of the fire on 
television and through a letter from the veteran.  
(Transcript, pages 8-9).  

At his February 1997 hearing before a traveling member of the 
Board, the veteran's spouse testified that she married the 
veteran in August 1965 and she had known the veteran since 
1961.  (Transcript, page 5).  The veteran testified that 
after the fire, he discovered the body of the deceased 
serviceman and he assumed he had been burned.  (Transcript, 
pages 7-8).  The veteran testified that he participated in 19 
pilot rescue missions and he was chosen to participate 
because of his experiences as a younger person.  (Transcript, 
pages 8-9).  The veteran also testified that he fired on a 
fishing vessel which attacked the helicopter he was in and 
killed all occupants on board the fishing vessel.  
(Transcript, page 11).  

In December 1997, the RO received an Aviation Historical 
Summary from the Department of the Army, U. S. Army and Joint 
Services Environmental Support Group which confirmed that on 
April 13, 1965 a fire caused by a ruptured fuel line broke 
out in the Number One Main Machinery Room aboard the U.S.S. 
Ranger.  One fatality resulted from the fire.  The name of 
the fatality was listed as Fireman Apprentice C. S.  

Upon VA PTSD examination dated in February 1999, the examiner 
noted the veteran's claims folder had been carefully 
reviewed.  The examiner noted the veteran appeared somewhat 
untidy in his personal appearance.  It was noted that the 
veteran stated he was told in the past that he had PTSD.  
When asked specifically what his PTSD symptoms were, the 
veteran only replied that it was one of guilt.  The veteran 
admitted to having been drunk as recently as 14 days earlier.  
The examiner noted a smell of alcohol on the veteran's breath 
but he denied having a drink that morning or the previous 
day.  The veteran reported having falsified gauge readings 
while aboard a ship during service.  The veteran further 
reported that two hours after he came off of duty in the 
engine room and was replaced by a buddy, a fire erupted that 
killed his buddy.  The veteran stated he should have been 
killed in the fire.  The examiner noted the veteran did have 
symptoms of depression.  The veteran's mood was noted as 
depressed; he was tearful and at times he wept.  The examiner 
noted there was no indication of any cognitive impairment.  
Affect was noted as somewhat constricted.  Diagnoses of major 
depression, single episode, and alcohol abuse were noted.  
The examiner noted the veteran did not meet the criteria for 
PTSD.  It was noted that the veteran's symptoms very closely 
matched a major depression starting in 1987 and guilt over 
what he did on the U.S.S. Ranger was consistent with a 
depression and not PTSD.  The examiner opined there was no 
relationship between what happened on the ship and the 
veteran's present symptomatology.  The examiner further 
opined the veteran's excessive alcohol usage had been a major 
factor in being the causative agent of his depression.  


Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§   1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The three requisite elements for eligibility for service 
connection for PTSD are as follows:  (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the first element, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") states that a "clear diagnosis" 
should be an "unequivocal" one.  See Cohen, at 139.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Zarycki v. Brown, 6 Vet. App. 
91 (1993).

Analysis

The veteran has reported at least one claimed stressor 
related to a combat situation, a helicopter rescue mission 
during which his helicopter was fired upon by a fishing boat.  
However, despite the veteran's reports that he was exposed to 
combat-related stress as a result of serving on pilot rescue 
missions, the service personnel records as well as the U.S.S. 
Ranger deck log books do not demonstrate that the veteran 
actually participated in combat or any helicopter rescue 
missions.  Additionally, the records do not reflect that any 
of the pilot rescue missions were the target of enemy fire.  
Since the veteran is not shown to have engaged in combat in 
Vietnam, his assertions alone are not sufficient to establish 
that the alleged stressors occurred.  See Zarycki, 6 Vet. 
App. at 98.  Thus, although the veteran may have been exposed 
to some stressful situations during active service, those 
situations are, at present, unverified. 

The veteran has also related a noncombat-related stressor, 
the fire in an engine room aboard the U.S.S. Ranger, which 
resulted in the death of a serviceman.  The veteran has 
reported feeling responsible for the fire because he 
falsified a gauge reading.  A fire aboard the U.S.S. Ranger 
resulting in the death of a serviceman has been verified.  
The Board notes that the veteran initially reported the name 
of the deceased serviceman as E. D. Wick, and later testified 
that he could not remember the name of the deceased 
serviceman.  Records from the Department of the Army reflect 
the deceased serviceman was Fireman Apprentice C. S.  The 
evidence of record is silent as to any involvement of the 
veteran in the discovery of the deceased serviceman.  
Additionally, upon VA examination dated in February 1999, the 
examiner opined that the episode did not meet the criteria 
for a stressor that would be considered causative for PTSD.  
The examiner further stated the veteran's guilt over what he 
did aboard the U.S.S. Ranger was consistent with depression, 
not PTSD.  The examiner opined that there was no relationship 
between what happened on the ship and the veteran's present 
symptomatology.  

The Board is cognizant of the various assessments of PTSD 
contained within the veteran's claims folder.  However, the 
Board notes that none of those assessments specifically 
relate the veteran's PTSD to the verified stressor, the fire 
aboard the U.S.S. Ranger.  These assessments appear to be 
based upon a history of a claimed in-service stressor given 
by the veteran which has not been verified.  His lay 
testimony regarding the existence of such stressors is 
insufficient to establish the occurrence of the stressor in 
question, in the absence of corroborating "credible 
supporting evidence."



ORDER

Service connection for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

